ON REHEARING.
SHERWOOD, P. J.
A motion for rehearing has been filed herein and also a diminution of the record suggested.
We have had for many years in this court a rule on the subject of diminution of record, number 4, which provides that: “No suggestion of diminution of record in civil cases will be entertained by the court after joinder in error, except by consent of parties.”
We have been cited to the case of Linahan v. Barley, 124 Mo. 560, where it is ruled that if “a fatal defect” in the record is discovered by the court; one not pointed out by counsel, that then and there rule number 4 does not apply, and you can, after submission, suggest diminution, whether your adversary consents or not. It is easy enough to see that this ruling wipes out the rule.
The rule says you shall not, after submission, suggest diminution unless by consent; the opinion says you may, if the court discovers the fatal defect, thus defeating and overthrowing the only exception the rule contains, by substituting another exception it does not contain. We will not follow that opinion but overrule it, and doing this, deny the motion for a rehearing.
All concur.